Dear Mr. Stewart:
Your request for an Attorney General's Opinion has been assigned to me for research and reply. You ask whether the Board of Commissioners of the Ascension Parish Fire Protection District No. 3, which consists of five members appointed by the Ascension Parish Council, may place a proposition for a new ad valorem tax on an election ballot without the approval of the parish governing authority, the Ascension Parish Council.
Pursuant to La.R.S. 40:1501(A)(1), the governing authority a fire protection district may submit a proposition to levy ad valorem taxes for certain purposes to the electors of the district. Still, La.Const. art. VI, § 15 provides that "[t]he governing authority of a local government subdivision governing authority of a local governmental subdivision shall have general power over any agency heretofore or hereafter created by it, including, without limitation, the power to abolish the agency and require prior approval of any charge or tax levied or bond issued by the agency." The term "agency" has been interpreted by the courts to include special districts such as drainage, lighting, road, and hospital service districts.1 Thus, a fire protection district is agency for purposes of La.Const. art. VI, § 15.
In the current instance, the pertinent governing authority is the Ascension Parish Council, which operates under a home rule charter pursuant to La.Const. art. VI, § 5. Section 6-01 of the Ascension Parish Home Rule Charter specifically requires that an act that levies taxes must be enacted by ordinance of the Ascension Parish Council. *Page 2 
Considering the forgoing legal authority, it is the opinion of this office that the Board of Commissioners of the Ascension Parish Fire Protection District No. 3 must first obtain approval of the Ascension Parish Council in the form of an ordinance before submitting a proposition to levy ad valorem taxes to the electors of that district. Additionally, the fire district must first obtain the approval of the State Bond Commission pursuant to La.R.S. 39:1410.61.
We trust this adequately responds to your request. However, if our office can be of further assistance, please do not hesitate to contact us.
Yours very truly,
JAMES D. "BUDDY" CALDWELL Attorney General
By:__________________________ BENJAMIN A. HUXEN II Assistant Attorney General
JDC/BAH II
1 See Brasseaux v. Vermilion Parish Police Jury, 361 So.2d 35
(La.App. 3 Cir.), writ denied, 363 So.2d 535 (La. 1978).